

117 HR 1778 IH: More Opportunities for Rural Economies from DOT Grants Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1778IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Stewart (for himself, Mr. Rosendale, Mr. Owens, Mr. Newhouse, Mr. Gosar, and Ms. Herrell) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo improve the process for awarding grants under certain programs of the Department of Transportation to certain counties in which the majority of land is owned or managed by the Federal Government and to other units of local government and Tribal governments in those counties, and for other purposes.1.Short titleThis Act may be cited as the More Opportunities for Rural Economies from DOT Grants Act or the MORE DOT Grants Act.2.DefinitionsIn this Act:(1)High-density public land countyThe term High-Density Public Land County means a county (or equivalent jurisdiction) of a State or territory of the United States—(A)that has a population of not more than 100,000 people, according to the most recent annual estimates of population by the Bureau of the Census; and(B)in which more than 50 percent of the land is owned or managed by the Federal Government.(2)Qualifying grant programThe term qualifying grant program means—(A)the Better Utilizing Investments to Leverage Development (BUILD) Transportation discretionary grant program of the Department of Transportation;(B)the Infrastructure for Rebuilding America (INFRA) grant program of the Department of Transportation;(C)the public transportation innovation grant program established under section 5312 of title 49, United States Code;(D)the public transportation safety program established under section 5329 of title 49, United States Code;(E)the Federal lands access program under section 204 of title 23, United States Code;(F)the airport improvement program established under subchapter I of chapter 471 of title 49, United States Code;(G)the consolidated rail infrastructure and safety improvements program under section 22907 of title 49, United States Code; and(H)any other discretionary grant program of the Department of Transportation under which grants are awarded to—(i)counties;(ii)other units of local government; or(iii)Tribal governments.(3)SecretaryThe term Secretary means the Secretary of Transportation.(4)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).3.Grants(a)Reduction in local matching requirementsNotwithstanding any other provision of law, with respect to a High-Density Public Land County and any unit of local government or Tribal government within a High-Density Public Land County, any requirement for local matching funds under a qualifying grant program shall be reduced by 50 percent.(b)Technical assistanceOn request of a High-Density Public Land County or any unit of local government or Tribal government within a High-Density Public Land County, the Secretary shall provide additional technical assistance to the High-Density Public Land County, unit of local government, or Tribal government before and during the annual application period for each qualifying grant program.(c)Priority(1)Application approvalIn approving applications for a qualifying grant program, the Secretary shall give priority to an application from a High-Density Public Land County, unit of local government within a High-Density Public Land County, or Tribal government within a High-Density Public Land County that has not received support under the qualifying grant program during the 10-year period preceding the date of the application.(2)Technical assistance and other supportIn carrying out subsections (b) and (e), the Secretary may give priority to a Tribal government within a High-Density Public Land County.(d)Special considerationIn approving applications for a qualifying grant program, the Secretary—(1)shall give special consideration to an application from a High-Density Public Land County or unit of local government within a High-Density Public Land County with respect to any rural set-aside designated for the applicable qualifying grant program by an Act of Congress; and(2)may give special consideration to an application from a Tribal government within a High-Density Public Land County with respect to a rural set-aside described in paragraph (1).(e)Other supportThe Secretary may provide additional support, as the Secretary determines to be appropriate, for a High-Density Public Land County or a unit of local government or Tribal government within a High-Density Public Land County, including by considering and, if appropriate, offering flexibility with respect to any requirement of, or barrier to applying for or receiving assistance under, a qualifying grant program if the requirement or barrier relates to—(1)scoring criteria relating to numerical size and impact, such as the number of jobs created or the number of people served, which disadvantage small and isolated communities;(2)any requirement that an applicant for a qualifying grant program partner with other institutions, such as community colleges or foundations, which may not operate in the jurisdiction of the High-Density Public Land County, unit of local government, or Tribal government seeking assistance under the qualifying grant program;(3)any financial or cash-on-hand requirement that a High-Density Public Land County or a unit of local government or Tribal government within a High-Density Public Land County cannot meet for reasons other than any financial constraints to which the High-Density Public Land County, unit of local government, or Tribal government is subject; or(4)an overly complicated or overly technical application for a qualifying grant program that deters High-Density Public Land Counties or units of local government or Tribal governments within High-Density Public Land Counties from applying for the qualifying grant program.